Case 2:21-cv-02022-DOC-KES Document 63 Filed 04/19/21 Page 1 of 6 Page ID #:3143




    1 KENDALL BRILL & KELLY LLP
      Alan Jay Weil (63153)
    2  ajweil@kbkfirm.com
      Shauna E. Woods (300339)
    3  swoods@kbkfirm.com
      10100 Santa Monica Blvd., Suite 1725
    4 Los Angeles, California 90067
      Telephone: 310.556.2700
    5 Facsimile: 310.556.2705
    6 FINNEGAN, HENDERSON, FARABOW,
       GARRETT & DUNNER, LLP
    7 Mark Sommers (admitted pro hac vice)
      mark.sommers@finnegan.com
    8 Patrick Rodgers (pro hac vice forthcoming)
      patrick.rodgers@finnegan.com
    9 901 New York Avenue, NW,
      Washington, DC 20001-4413
   10 Telephone: (202) 408-4064
      Facsimile: (202) 408-4400
   11 Morgan E. Smith (SBN 293503)
      morgan.smith@finnegan.com
   12 3300 Hillview Avenue
      Palo Alto, CA 94304
   13 Telephone: (650) 849-6600
      Facsimile: (650) 849-6666
   14
      Attorneys for Defendant Le-Vel Brands,
   15 LLC
   16                            UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
   17                                 SOUTHERN DIVISION
   18
        THRIVE NATURAL CARE, INC.,                      Case No. 2:21-CV-02022-DOC-KES
   19
                         Plaintiff,                     APPLICATION TO FILE
   20                                                   DOCUMENTS UNDER SEAL IN
                    v.                                  CONNECTION WITH LE-VEL’S
   21                                                   REPLY IN SUPPORT OF MOTION
        LE-VEL BRANDS, LLC,
   22                                                   TO TRANSFER VENUE
                         Defendant.                     PURSUANT TO L.R. 79-5 AND
   23                                                   THIS COURT’S STANDING
                                                        ORDERS
   24
                                                        Judge: Hon. David O. Carter
   25                                                   Crtrm.: 9D
   26                                                   Action Filed: March 4, 2021
                                                        Trial Date: TBD
   27
   28

        603293118                                                    Case No. 2:21-CV-02022-DOC-KES
                                  APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 63 Filed 04/19/21 Page 2 of 6 Page ID #:3144




    1               Pursuant to Civil Local Rule 79-5 and this Court’s Standing Orders, Le-Vel
    2 hereby requests the Court’s permission to file portions the following documents
    3 under seal to protect confidential proprietary information:
    4                   Defendant Le-Vel’s Reply in support of Motion to Transfer Venue
    5                     (“Reply Brief”),
    6                   Declaration of Drew S. Hoffman in Support of Reply Brief (“Hoffman
    7                     Declaration”),
    8                   Declaration of Shauna E. Woods in Support of Reply Brief (“Woods
    9                     Declaration”),
   10                   Exhibit 1 attached to the to the Woods Declaration.
   11               This application is based on the Declarations of Drew S. Hoffman and Shauna
   12 E. Woods. Le-Vel’s Reply Brief, the Hoffman Declaration, the Woods Declaration,
   13 and Exhibit 1 to the Woods Declaration contain information which has been
   14 designated by Le-Vel as confidential as explained in the declarations attached hereto
   15 or information which Plaintiff Thrive Natural Care, Inc. has identified as
   16 confidential. Plaintiff’s counsel has stated that Plaintiff will not oppose this
   17 application to seal. Decl. of Shauna E. Woods (“Woods Decl.”), ¶ 2. In the event
   18 this application is denied, Le-Vel requests that the documents be returned to
   19 counsel.
   20               The public’s “access to judicial records is not absolute.” Kamakana v. City &
   21 Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The Court weighs the
   22 competing interests of the public and the party requesting sealing, determines
   23 whether the party’s request is based “on a compelling reason,” and must “articulate
   24 the factual basis for its ruling, without relying on hypothesis or conjecture.” Pintos
   25 v. Pac. Creditors Ass’n, 605 F.3d 665, 679, 681 n.6 (9th Cir. 2010). Generally,
   26 compelling reasons sufficient to “justify sealing court records exist when such ‘court
   27 files might have become a vehicle for improper purposes.’” Kamakana v. City &
   28 Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (citations omitted).

        603293118                                      1             Case No. 2:21-CV-02022-DOC-KES
                                  APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 63 Filed 04/19/21 Page 3 of 6 Page ID #:3145




    1 “‘[C]ompelling reasons’ sufficient to outweigh the public’s interest in disclosure and
    2 justify sealing court records exist” when disclosure would “release trade secrets.” Id.
    3 at 1179 (citing Nixon v. Warner Commcn’s, Inc., 435 U.S. 589, 598 (1978)); Pintos
    4 v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). “One factor that weighs
    5 in favor of sealing documents is when the release of the documents will cause
    6 competitive harm to a business.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d
    7 1214, 1221 (Fed. Cir. 2013) (applying Ninth Circuit law). Information should be
    8 sealed where “competitors could not obtain [the information] anywhere else.” Id. at
    9 1229 (reversing district court’s refusal to seal material after finding compelling
   10 reasons to seal the material). Moreover, identifications of trade secrets are “subject
   11 to any orders that may be appropriate under Section 3426.5 of the Civil Code.” Cal.
   12 Code Civ. P. § 2019.210. Section 3426.5 states that a court “shall preserve the
   13 secrecy of an alleged trade secret by reasonable means, which may include . . .
   14 sealing the records of the action . . . .” Cal. Civ. Code § 3426.5.
   15               Here, compelling reasons exist to protect Le-Vel’s confidential, proprietary
   16 information regarding its finances, sales, relative market success, promoter statistics,
   17 and employee data. Moreover, attached hereto are (i) unredacted versions of the
   18 documents Le-Vel seeks to file under seal with proposed redactions of Le-Vel’s and
   19 Plaintiff’s confidential proprietary information highlighted and (ii) redacted public
   20 versions of the documents Le-Vel seeks to file under seal with only Le-Vel’s and
   21 Plaintiff’s confidential proprietary information redacted in order to aid the public’s
   22 ability to understand the substance of the issues or any decision issued by the Court:
   23                   A redacted public version of the Reply Brief is attached.
   24                   An unredacted version of the Reply Brief proposed to be filed under
   25                     seal is attached. Proposed redactions have been highlighted. Le-Vel’s
   26                     proposed redactions have been highlighted in yellow; Plaintiff’s
   27                     redactions have been highlighted in green.
   28                   A redacted public version of the Hoffman Declaration is attached.

        603293118                                       2             Case No. 2:21-CV-02022-DOC-KES
                                   APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 63 Filed 04/19/21 Page 4 of 6 Page ID #:3146




    1                   An unredacted version of the Hoffman Declaration proposed to be filed
    2                     under seal is attached. Proposed redactions have been highlighted. All
    3                     redactions in the Hoffman Declaration reference Le-Vel’s confidential
    4                     and proprietary information.
    5                   A redacted public version of the Woods Declaration is attached.
    6                   An unredacted version of the Woods Declaration proposed to be filed
    7                     under seal is attached. Proposed redactions have been highlighted. All
    8                     redactions in the Woods Declaration reference Plaintiff’s confidential
    9                     and proprietary information.
   10                   A redacted public version of Exhibit 1 attached to the Woods
   11                     Declaration is attached.
   12                   An unredacted version of Exhibit 1 attached to the Woods Declaration
   13                     proposed to be filed under seal is attached. Proposed redactions have
   14                     been highlighted. All redactions in the Woods Declaration reference
   15                     Plaintiff’s confidential and proprietary information.
   16 I.            LE-VEL’S PROPOSED REDACTIONS
   17               Le-Vel is a health and wellness lifestyle company that offers a wide array of
   18 goods nationwide, including vitamins for skin, snacks, and skincare products. Decl.
   19 of Drew Hoffman In Support of Application to File Documents Under Seal
   20 (“Hoffman Decl.”) at ¶ 2. Le-Vel’s business is highly competitive in nature and Le-
   21 Vel has invested considerable time and resources over the years in developing and
   22 protecting proprietary information regarding its business model, including sales and
   23 marketing strategies and organizational structure. Id. at ¶ 3. Le-Vel develops its
   24 marketing and advertising plans, product positioning, pricing, and sales projections
   25 based on the information it has compiled about its consumer base, such as total
   26 sales, relative strength of sales in various localities, and promoter success in various
   27 localities. Id. Le-Vel has also created internal processes and an organizational
   28 structure to support its nationwide business. Id. Public disclosure of this information

        603293118                                       3             Case No. 2:21-CV-02022-DOC-KES
                                   APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 63 Filed 04/19/21 Page 5 of 6 Page ID #:3147




    1 would place Le-Vel at a competitive disadvantage and/or possibly cause other harm
    2 to Le-Vel. See, id.
    3               In order to maintain its competitive position and prevent competitors from
    4 improperly using Le-Vel confidential information, Le-Vel takes steps to prevent
    5 public disclosure of its confidential information. Id. at ¶ 4. To that end, Le-Vel
    6 intends to enter into a protective order with the Plaintiff so as to keep such
    7 information confidential throughout this litigation.
    8               The redacted portions of the Reply Brief contain proprietary confidential
    9 information relating to Le-Vel’s financial information, such as amounts of total sales
   10 and relative sales in various localities, and statistics of third-party promoters,
   11 including total promoters and overall performance and success of promoters in
   12 various localities. Id. at ¶ 6. This information is highly useful in Le-Vel’s line of
   13 business to project future sales, understand product success, and adapt marketing
   14 and advertising business plans. Id. Le-Vel takes steps to keep this information
   15 private and confidential and disclosure of this information would place Le-Vel at a
   16 competitive disadvantage and/or possibly cause other harm to Le-Vel. Id. Le-Vel
   17 has narrowly tailored its redactions to the Reply Brief to only those portions
   18 containing Le-Vel’s confidential information, so as to aid the public’s ability to
   19 understand the substance of the issues or any decision issued by the Court. Id. Thus,
   20 the unredacted version of the Reply Brief should be sealed.
   21               The redacted portions of the Hoffman Declaration contain proprietary
   22 confidential information relating to Le-Vel’s total number of employees that help
   23 run its nationwide operations. Id. at ¶ 7. This information is highly useful in Le-
   24 Vel’s line of business to understand the organizational structure and resources
   25 required to run Le-Vel’s nationwide operations. Id. Le-Vel takes steps to keep this
   26 information private and confidential and disclosure of this information would place
   27 Le-Vel at a competitive disadvantage and/or possibly cause other harm to Le-Vel.
   28 Id. Le-Vel has narrowly tailored its redactions to the Hoffman Declaration to only

        603293118                                       4             Case No. 2:21-CV-02022-DOC-KES
                                   APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 63 Filed 04/19/21 Page 6 of 6 Page ID #:3148




    1 those portions containing Le-Vel’s confidential information, so as to aid the public’s
    2 ability to understand the substance of the issues or any decision issued by the Court.
    3 Id. Thus, the unredacted version of the Hoffman Declaration should be sealed.
    4 II.           PLAINTIFF’S PROPOSED REDACTIONS
    5               Pursuant to Local Rule 79-5.2.2, Le-Vel also submits this application to file
    6 the unredacted version of the Reply Brief, the unredacted version of the Woods
    7 Declaration, and the unredacted version of Exhibit 1 to the Woods Declaration
    8 under seal because it implicates information that TNC has designated as “highly
    9 confidential—attorneys’ eyes only.” Counsel for TNC has not consented to publicly
   10 filing the information that has been redacted from the public version of the Reply
   11 Brief. That information has been highlighted green in the unredacted version of the
   12 Reply Brief and the unredacted version of the Woods Declaration.
   13 DATED: April 19, 2021                       KENDALL BRILL & KELLY LLP
   14
                                                  By:         /s/ Alan Jay Weil
   15                                                   Alan Jay Weil
   16                                                   Attorneys for Defendant Le-Vel Brands,
                                                        LLC
   17
                                                        FINNEGAN, HENDERSON,
   18                                                   FARABOW, GARRETT & DUNNER, LLP
                                                        Mark Sommers (admitted pro hac vice )
   19                                                   Morgan E. Smith (SBN 293503)
                                                        Patrick J. Rodgers (pro hac vice forthcoming)
   20
   21
   22
   23
   24
   25
   26
   27
   28

        603293118                                       5             Case No. 2:21-CV-02022-DOC-KES
                                   APPLICATION TO FILE DOCUMENTS UNDER SEAL
